DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/15/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The Claim recites “the element” which renders the claim indefinite. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
Claims 21-23, 25, 26, 31-35, 37-43 are rejected under 35 U.S.C. 103 as being unpatentable over KR 101315166 (Kang) in view of Seo in US Publication 2003/0089390 and Furey in US Patent 4924893.
Regarding Claim 21, Kang teaches a system for providing shade onto a surface, the system comprising: a frame (100) maneuverable into a supporting configuration (Fig. 1), an end (110) of the frame being embedded in the surface, a canopy (200) extending between a suspension (toward 210) end and an opposing trailing end (toward 240), the suspension end of the canopy being engageable with the frame about a portion of the frame, wherein the trailing end of the canopy is spaced apart from the portion of the frame in the supporting configuration such that the canopy is supportable by the frame and at least partially supportable by wind in a first configuration for providing shade to the surface.
Kang is silent on the use of a multi-part frame. Seo teaches a frame (A) including a plurality of sections (1A and 1B) and being maneuverable between a transport configuration (Fig. 1) and a supporting configuration (Fig. 3), at least one of the plurality of sections (D/E, see below) forming a non-co- extensive angle with at least one other (F/G/H) of the plurality of sections in the supporting configuration. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame of Kang by using a multi-part frame as taught by Seo in order to allow the user to compactly store the device when not in use.


    PNG
    media_image1.png
    375
    541
    media_image1.png
    Greyscale


Kang, as modified, is silent on the inclusion of a container. Furey teaches a shelter system including a container (103) capable of housing and transporting the components of the system (“components may be readily carried in the anchoring member when it is empty of sand” – see Column 7, lines 22-23) therein as well as acting as an anchor that is coupleable to one or both of the frame (5) and the canopy of the system, and engageable with the surface to retain the frame in the supporting configuration (see Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kang, as modified, by adding a container as taught by Furey in order to allow the user to more securely anchor the device and to conveniently transport the components of the device.
Regarding Claim 22, Kang, as modified, teaches (see Seo) that in the supporting configuration, a first portion (D/E) of the frame including one or more of the plurality of sections of the frame extends along a first axis (along the line along D and E) and comprises the end of the frame (the lower end of D) that is embedded in the surface and a second portion of the frame (such as C) including one or more of the plurality of sections of the frame extends along at least a second axis (at the curved upper end of C) and is engaged with the first portion so that the second axis of the second portion is arranged at the non-co- extensive angle with respect to the first axis of the first portion, and wherein, in the supporting configuration, the suspension end of the canopy is engageable with the second portion (the curved portion of C would provide the top of the arch onto which the canopy is attached). 
Regarding Claim 23, Kang, as modified, teaches that the canopy is unitarily constructed (the canopy is a single sheet) or comprises a plurality of coupled sections. 
Regarding Claim 25, Kang, as modified, teaches that the canopy defines one or more vent holes (240), one or more tails extending from a side opposite the suspension end, one or more wind socks, or a combination thereof. 
Regarding Claim 26, Kang, as modified, teaches (see Seo) a cable (Seo s) extending through at least one of the plurality of sections of the frame. 
Regarding Claim 31, Kang, as modified, teaches that the frame is directly embedded in the surface (at 110). 
Regarding Claim 32, Kang, as modified, teaches that the canopy is supportable by the frame and totally supportable by the wind in the first configuration for providing shade to the surface. 
Regarding Claim 40, Kang, as modified, teaches that the container comprises an element coupleable to the frame (the cord is coupleable to the frame at 310). 
Regarding Claim 33, Kang teaches a system for providing shade onto a surface, the system comprising: a frame (100) maneuverable into a supporting configuration (Fig. 1), an end (110) of the frame being engageable with the surface such that the frame is configured to lie within a plane substantially perpendicular to the surface in the supporting configuration, a canopy (200) extending between a suspension end (toward 210) and an opposing trailing end (toward 240), the suspension end of the canopy being engageable with the frame about a portion of the frame, wherein the trailing end of the canopy is spaced apart from the portion of the frame in the supporting configuration such that when a wind force is applied to the canopy, the canopy is supportable by the frame at the suspension end and the trailing end of the canopy is at least partially supportable by the wind force at an angle relative to the plane, the angle being non-coplanar with the plane and varying with the wind force for providing shade to the surface; a cord (330) having a first end and a second end, the first end or the second end of the cord being coupleable to one or both of the frame and the canopy.
Kang is silent on the use of a multi-part frame. Seo teaches a frame (A) including a plurality of sections (1A and 1B) and being maneuverable between a transport configuration (Fig. 1) and a supporting configuration (Fig. 3), at least one of the plurality of sections (D/E, see below) forming a non-co-extensive angle with at least one other (F/G/H) of the plurality of sections in the supporting configuration. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame of Kang by using a multi-part frame as taught by Seo in order to allow the user to compactly store the device when not in use.
Kang, as modified, is silent on the use of a container. Furey teaches a shelter system including a container (103) capable of both housing and transporting the components of the system (“components may be readily carried in the anchoring member when it is empty of sand” – see Column 7, lines 22-23) therein as well as acting as an anchor to retain the frame in the supporting configuration (Fig. 1), the container coupleable to the other of the second end or the first end of a cord (3) and in contact with the surface (see Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kang, as modified, by adding a container as taught by Furey in order to allow the user to more securely anchor the device and to conveniently transport the components of the device.
Regarding Claim 34, Kang, as modified, teaches that in the supporting configuration, a first section of the frame is embedded in the surface (at 320). The device, as modified, would have a first section of the frame (Seo D/E) and a second section (C/F/G/H) is engaged with the first section so that the second section is arranged at the non-co-extensive angle (such as along the center of section G) with respect to an axis of the first section, and wherein, in the supporting configuration, the suspension end of the canopy is engageable with the second section (the canopy would be suspended from the top of the arch of the frame). 
Regarding Claim 35, Kang, as modified, teaches that the canopy is unitarily constructed (the canopy is a single sheet) or comprises a plurality of coupled sections. 
Regarding Claim 37, Kang teaches a system for providing shade onto a surface, the system comprising: a frame (100) the frame being maneuverable into a supporting configuration (Fig. 1), an end of the frame (at 110) being engageable with the surface, a canopy (200) extending between a suspension end (toward 210) and an opposing trailing end (toward 240), the suspension end of the canopy being engageable with the frame about a portion of the frame, wherein the trailing end of the canopy is spaced apart from the portion of the frame in the supporting configuration such that the canopy is supportable by the frame and at least partially supportable by wind in a first configuration for providing shade to the surface. 
Kang is silent on the use of a multi-part frame. Seo teaches a frame (A) including a plurality of sections (1A and 1B) and at least one aligning component (1a) affixed to one or more of the plurality of sections of the frame, the frame being maneuverable between a transport configuration (Fig. 1) and a supporting configuration (Fig. 3), an end (the lower end of D) of the frame being engageable with the surface and at least one (F) of the plurality of sections forming a non-coextensive angle with at least one other (F) of the plurality of sections in the supporting configuration. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame of Kang by using a multi-part frame as taught by Seo in order to allow the user to compactly store the device when not in use.
Kang, as modified, is silent on the use of a container. Furey teaches a system including a container (103) capable of housing and transporting the components of the system therein (“components may be readily carried in the anchoring member when it is empty of sand” – see Column 7, lines 22-23) as well as acting as an anchor (see Fig. 1) to retain the frame in the supporting configuration, the container capable of being coupleable to one or both of the frame (5) and the canopy of the system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kang, as modified, by adding a container as taught by Furey in order to allow the user to more securely anchor the device and to conveniently transport the components of the device.
Regarding Claim 38, Kang, as modified, teaches that in the supporting configuration, a first section (such as D/E as taught by Seo) of the frame is embedded in the surface and a second section (such as C/F/G) is engaged with the first section via the at least one aligning component so that the second section is arranged at the non-co-extensive angle with respect to an axis of the first section, and wherein, in the supporting configuration, the suspension end of the canopy is engageable with the second section. 
Regarding Claim 39, Kang, as modified, teaches that a first end (110) of the first section of the frame is embedded in the surface in the supporting configuration, and wherein the container housing the weight is capable of being engaged with or coupled to the first end of the first section of the frame (the container is inherently capable of being coupled to any part of the frame including the first end of the first section). 
Regarding Claim 41, Kang teaches a system for providing shade onto a surface, the system comprising: a frame (100) maneuverable into a supporting configuration (Fig. 1), an end (110) of the frame capable of being embedded in the surface in the supporting configuration; a canopy (200) extending between a suspension end (toward 210) and an opposing trailing end (toward 240), the suspension end of the canopy being engageable with the frame about a portion of the frame, wherein the trailing end of the canopy is spaced apart from the portion of the frame in the supporting configuration such that when a wind force is applied to the canopy, the canopy is supportable by the frame at the suspension end and the trailing end of the canopy is at least partially supportable by the wind force for providing shade to the surface. 
Kang is silent on the use of a multi-part frame. Seo teaches a frame (A) including a plurality of sections (1A and 1B) and being maneuverable between a transport configuration (Fig. 1) and a supporting configuration (Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame of Kang by using a multi-part frame as taught by Seo in order to allow the user to compactly store the device when not in use.
Kang, as modified, is silent on the use of a container. Furey teaches a system including a container (103) capable of housing and transporting the components of the system (“components may be readily carried in the anchoring member when it is empty of sand” – see Column 7, lines 22-23) as well as acting as an anchor (see Fig. 1) to retain a frame (5) in a supporting configuration, the container being engageable (via 3) with one or both of the frame and the canopy in the supporting configuration so as to act as a counterweight to the wind force. 
Regarding Claim 42, Kang, as modified, teaches that the element of the system comprises a cord (Furey, 3), a closing mechanism on the container, or a band for transporting the container.
Regarding Claim 43, Kang, as modified, teaches (see Seo) that the frame comprises at least one aligning component (Seo 1a) affixed to one or more of the plurality of sections of the frame. 
Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kang, as modified, as applied to Claim 21 above in view of Sotirkys et al. in US Patent 7789097. Kang, as modified, fails to teach a canopy including a plurality of sections. Sotirkys teaches a canopy (10/80) that comprises a plurality of coupled sections (10 and 80), wherein the plurality of coupled sections are selectively engageable sections (detachable at 85/86). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the canopy of Kang, as modified, by using a plurality of sections as taught by Sotirkys in order to allow the user to select the amount of coverage available under the shelter.
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Kang, as modified, as applied to claim 33 above, and further in view of Stein in US Patent 5080123. Kang, as modified, is silent on the use of a canopy with parallel sides. Stein teaches a shelter system including a canopy (14) with a set of parallel sides (the left and right sides of the canopy). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kang, as modified, by using a canopy with parallel sides as taught by Stein in order to provide more shade area for the user.
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Kang, as modified, as applied to claim 41 above, and further in view of Jenkins in US Patent 9051756. Kang, as modified, is silent on the use of a corkscrew. Jenkins teaches a frame (13) engageable at an end with the surface, wherein the end of the frame engageable with the surface comprises a corkscrew (23). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kang, as modified, by adding a corkscrew as taught by Jenkins in order to more securely anchor the device in the ground.

Response to Arguments
Applicant's arguments filed 3/15/2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 21, 33, 37, and 41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Neither Kang nor Cook are relied upon to teach the container that functions both as anchor and transportation means. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636